EXHIBIT 99.1 Seabridge Gold Inc. News Release Trading Symbols: TSX: SEA For Immediate Release NYSE: SA January 14, 2014 Seabridge Drilling Improving Size and Grade of Iron Cap Gold-Copper Zone 253 Meters Grading 0.90 g/T Gold and 0.37% Copper Intersected Below Existing Resource Toronto (Canada) – Seabridge Gold reported today that the final three holes drilled in 2013 to test for a high-grade core zone below the Iron Cap deposit have expanded the deposit to the northwest and at depth, adding higher grade material that is likely to have a substantial impact on resources with further drilling. Iron Cap is one of four large porphyry deposits at Seabridge’s 100%-owned KSM project in north western British Columbia, Canada. A total of six holes were drilled at Iron Cap this year as part of a program designed to find one or more core zones - the deep-seated parts of porphyry deposits which form in near-magmatic conditions and typically report much higher grades than the broader porphyry stockwork systems surrounding them. In mining districts similar to KSM in size and mineralizing histories such as Oyu Tolgoi, Pebble, Resolution, and Grasberg, major discoveries of near-magmatic core zones have been made below shallow porphyry deposits like Kerr and Iron Cap. During the 2013 field season, a core zone was discovered below the Kerr deposit and drilling was subsequently focused on this area to generate the data for a resource estimate.
